DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through reference is a duplicate of a reference listed on the earlier IDS.  

Allowable Subject Matter
Claims 16-35 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The key to the instant invention is the Markush set of compounds defined by instant formula (I).  The closest prior art appears to be WO 2017/084494 A1, cited in the IDS and whose English language equivalent, US 10,759,787 B2, has been relied upon for purposes of this Office Action.  
US 10,759,787 B2 teaches the identical Markush set of compounds of formula (I) as EZH2 inhibitors (abstract; column 2, line 24; column 145, claim 1).  The reference does not, however, teach, show or suggest a method of treating a tumor comprising administering a combination of these EZH2 inhibiting compounds with a BTK inhibitor.  
A BTK inhibitor (ibrutinib) and a BET inhibitor combination, on the other hand, are taught by US 2016/0022684 A1 in a method for the treatment of B-cell malignancies (abstract; page 6, [0021]ff).  However, there is no motivation for one of ordinary skill in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        4/3/2021